Citation Nr: 0925662	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In June 2007, the Board remanded the 
Veteran's claim for additional development.


FINDING OF FACT

The Veteran likely developed hepatitis C as a result of his 
active military service; current disability was shown at the 
time the claim was filed and during the pendency of the 
claim.


CONCLUSION OF LAW

The Veteran has hepatitis C that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In regards to service connection claims pertaining to 
hepatitis C, VA issued a training letter, dated April 17, 
2001.  Among other things, the training letter sets forth a 
list of recognized risk factors for contracting hepatitis C 
that should be taken into consideration when developing and 
adjudicating a claim of service connection for hepatitis C.  
According to the letter, the medical recognized risk factors 
are:  transfusion of blood or blood products before 1992; 
organ transplant before 1992; hemodialysis; tattoos; body 
piercing; intravenous drug use (due to shared instruments); 
high-risk sexual activity (risk is relatively low); 
intranasal cocaine use (due to shared instruments); 
accidental exposure to blood products in health care workers 
or combat medic or corpsman by percutaneous (through the 
skin) exposure or on mucous membrane; and other direct 
percutaneous exposure to blood such as by acupuncture with 
non-sterile needles or by the sharing of toothbrushes or 
shaving razors.

The Veteran asserts that he has hepatitis C that is traceable 
to his active military service.  He states that he has 
multiple risk factors from service, including: jet gun 
inoculation injections during basic military training; 
exposure to blood during several medivacs while serving in 
Vietnam; and intermittent sharing of razors with fellow 
soldiers.

Post-service medical records document an initial diagnosis of 
hepatitis C in September 2001 at the VA Medical Center (VAMC) 
in Richmond, Virginia.  The Veteran subsequently underwent 
interferon treatment at the Richmond VAMC.  He completed the 
treatment in 2004.  Thereafter, testing for the hepatitis C 
virus was negative.

The Veteran underwent VA examination in February 2004 in 
connection with the claim.  At that time he was diagnosed 
with hepatitis C and he was positive for chronic hepatitis C 
virus.  The examiner did not comment on the etiology of the 
disease.  In September 2006, the Veteran underwent further VA 
examination.  The examiner reported that the Veteran was 
considered to have a sustained virological response to 
antiviral therapy.  The examiner went on to state that the 
Veteran's hepatitis C was considered to have been cured, 
especially with recent ultra-sensitive laboratory testing 
having been negative.  Regarding the origin of the Veteran's 
hepatitis C, the examiner stated that there had been no 
discernible cause, but it was less likely caused by the 
alleged exposure to jet gun injections, although he could not 
rule it out with 100 percent certainty.

Pursuant to the Board's June 2007 remand, the Veteran was 
afforded another VA examination in July 2007.  The examiner 
determined that the Veteran's hepatitis C was cured because 
he is considered to be a sustained virological responder.  
The examiner also stated that there is no residual 
disability.  With respect to the origin of the hepatitis C, 
the examiner gave the opinion that the disease was traceable 
to the Veteran's period of military service.  She reasoned 
that the Veteran was exposed to blood and the means of 
transmission of the virus during military service.  The risk 
factor of gamma globulin injections was the most important 
factor.  The risk factors of exposure to blood in the 
performance of his military duties and when sharing razors 
were thought to have contributed to the development of his 
hepatitis C.  The exposure to jet "air gun" injections was 
thought to be a theoretical risk factor.  In contrast, there 
were no post-service risk factors for hepatitis C.  

In consideration of the evidence of record, including the 
opinion provided in the July 2007 examination report, the 
Board finds that the Veteran likely developed hepatitis C as 
a result of active military service.  However, the evidence 
suggests that the hepatitis C has since been cured as a 
result of treatment.  While the Veteran's claim was in remand 
status, the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar issue.  In McClain v. 
Nicholson, the Court held that the current disability element 
of a service connection claim is satisfied when a claimant 
has a disability at the time a claim is filed or during the 
pendency of the claim.  21 Vet. App. 319, 321 (2007).  A 
claimant may be granted service connection even though the 
claimed disability resolves prior to VA's adjudication of the 
claim.  Id.  

In the present case, the Veteran had hepatitis C when he 
filed his claim in October 2003.  He did not complete 
treatment until 2004.  Thus, current disability was shown at 
the time the claim was filed and during the pendency of the 
claim.  Whether the Veteran's hepatitis C has resolved is 
ultimately not relevant to the outcome of the issue before 
the Board.  Accordingly, service connection is warranted for 
hepatitis C.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


